Conviction for assault with intent to murder; punishment, two years in the penitentiary.
The facts in this case are sufficient to justify the jury's conclusion that appellant cut Marton Rusk, inflicting a wound across his stomach some eight inches in length, going through *Page 437 
the walls of the stomach. There appears to have been no evidence introduced on behalf of appellant. The only bill of exception found in the record complains of the introduction of a knife before the jury. The bill is qualified at length by the trial judge. The facts in testimony, as well as those recited in the qualification of the court, make apparent the fact that no error was committed in the introduction of the knife in evidence. There are no exceptions to the charge of the court, and no other complaints of procedure.
The judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.